754 So. 2d 937 (2000)
CAPITOL HOUSE PRESERVATION COMPANY, L.L.C.
v.
PERRYMAN CONSULTANTS, INCORPORATED; Mr. M. Ray Perryman; XYZ Insurance Company; and TUV Insurance Company.
No. 1999-C-3446.
Supreme Court of Louisiana.
February 11, 2000.
*938 Denied.
VICTORY, J., not on panel; LEMMON, J., concurs, not necessarily agreeing that the period of limitation in La.Rev.Stat. 51:1409 E is peremptive, especially since the Legislative expressly used the word "prescription" and nothing indicates an intent or a necessity for peremptive classification.